Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 1 of 15 Page ID
                                #:33644


  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   Rachel Leach (D.C. Bar No. 1047683)
      256 South Occidental Boulevard
  5   Los Angeles, CA 90057
  6   Telephone: (213) 388-8693
      Facsimile: (213) 386-9484
  7   Email:pschey@centerforhumanrights.org
  8         crholguin@centerforhumanrights.org
            rleach@centerforhumanrights.org
  9
10    Listing continues on next page
      Attorneys for Plaintiffs
11
12
                                 UNITED STATES DISTRICT COURT
13
14                          CENTRAL DISTRICT OF CALIFORNIA
15                                     WESTERN DIVISION
16
      Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
17                                               PLAINTIFFS’ REPLY TO
18                            Plaintiffs,        DEFENDANTS’ OPPOSITION TO
                   v.                            PLAINTIFFS MOTION FOR
19                                               ATTORNEYS’ FEES
20    William Barr, Attorney General of the
      United States, et al.,
21                                               Hearing: October 11, 2019, 9:30
22                            Defendants.        AM
23                                             [HON. DOLLY M. GEE]
24
25
26
27
28

                                                                          JOINT STATUS REPORT
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 2 of 15 Page ID
                                #:33645


  1   USF SCHOOL OF LAW IMMIGRATION CLINIC
  2   Bill Ong Hing (Cal. Bar No. 61513)
      2130 Fulton Street
  3   San Francisco, CA 94117-1080
  4   Telephone: (415) 422-4475
      Email: bhing@usfca.edu
  5
  6   LA RAZA CENTRO LEGAL, INC.
      Stephen Rosenbaum (Cal. Bar No. 98634)
  7   474 Valencia Street, #295
  8   San Francisco, CA 94103
      Telephone: (415) 575-3500
  9
10    ORRICK, HERRINGTON & SUTCLIFFE LLP
      Kevin Askew (Cal. Bar No. 238866)
11    777 South Figueroa Street, Suite 3200
12    Los Angeles, CA 90017
      Telephone: (213) 629-2020
13    Email:      kaskew@orrick.com
14
      ORRICK, HERRINGTON & SUTCLIFFE LLP
15    Elyse Echtman
16    Shaila Rahman
      51 West 52nd Street
17    New York, NY 10019-6142
18    Telephone: 212/506-3753
      Email: eechtman@orrick.com, sdiwan@orrick.com
19
20    THE LAW FOUNDATION OF SILICON VALLEY
      LEGAL ADVOCATES FOR CHILDREN AND YOUTH
21    PUBLIC INTEREST LAW FIRM
22    Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
      Katherine H. Manning (Cal. Bar No. 229233)
23    Annette Kirkham (Cal. Bar No. 217958)
24    4 North Second Street, Suite 1300
      San Jose, CA 95113
25    Telephone: (408) 280-2437
26    Email: jenniferk@lawfoundation.org,
      kate.manning@lawfoundation.org
27
      annettek@lawfoundation.org
28

                                                  REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                          -i-
                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 3 of 15 Page ID
                                #:33646


  1                                                 TABLE OF CONTENTS
  2
      1.         Plaintiffs’ EAJA Motion Satisfies the requirements of 28 USC 2412(d)(1)(B)
  3              .......................................................................................................................... 1
  4   II.        Defendants’ Pre-Litigation and Litigation Positions Were Not Substantially
                 Justified ............................................................................................................ 3
  5
  6   III.       Reasonableness of fee request ......................................................................... 8

  7   IV.        Conclusion ..................................................................................................... 10
  8
  9                                              TABLE OF AUTHORITIES
10
      Cases
11
      Conn. Nat’l Bank v. Germain, 503 U.S. 249 (1992) .................................................. 3
12
13    Gonzales v. Free Speech Coal., 408 F.3d 613 (9th Cir. 2005) .................................. 4
14
      Hensley v. Eckerhart, 461 U.S. 424 (1983) ............................................................... 4
15
      INS v. Cardoza-Fonesca, 480 U.S. 421 (1987).......................................................... 3
16
17    Kali v. Bowen, 854 F.2d 329 (9th Cir. 1988) ............................................................. 4
18
      Ms. L. v. United States Immigration & Customs Enf’t (“ICE”), 310 F. Supp. 3d
19
20          1133 (S.D. Cal. 2018) ............................................................................................ 4

21    Nadarajah v. Holder, 569 F.3d 906 (9th Cir. 2009) .................................................. 9
22
      Perrin v. United States, 444 U.S. 37, 42 (1979) ........................................................ 3
23
24    Pierce v. Underwood, 487 U.S. 552, 108 S. Ct. 2541, 101 L.Ed.2d 490 (1988) ....... 8

25    Thangaraja v. Gonzales, 428 F.3d 870, 876 (9th Cir. 2005) ..................................... 8
26
      Wis. Cent. Ltd. v. United States, 138 U.S. 2067, 2074 (2018) ................................... 3
27
28

                                                                        ii              REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                                                   ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 4 of 15 Page ID
                                #:33647


  1
  2
      Other authorities
  3
  4   28 U.S.C. § 2412(d)(1)(B) ......................................................................................... 2

  5   Affording Congress an Opportunity to Address Family Separation, Exec. Order No.
  6
         13841, 83 Fed. Reg. 29435 (June 20, 2018) .......................................................... 5
  7
  8   H.R. Rep. No. 96-1418, at 11 (1980), reprinted in 1980 U.S.C.C.A.N. 4984, 4990;
  9      S. Rep. No. 96-253 (1979) ..................................................................................... 8
10
11
12    ///
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               iii           REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                                      ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 5 of 15 Page ID
                                #:33648


  1   1.    Plaintiffs’ EAJA Motion Satisfies the requirements of 28 U.S.C.
  2         2412(d)(1)(B)

  3         Within thirty days of final judgment in this action, Plaintiffs did “submit to
  4
      the court” an application for fees and expenses as required by 28 U.S.C. §
  5
  6   2412(d)(1)(B), and their application met all the requirements of that section.

  7         Consistent with 28 U.S.C. § 2412(d)(1)(B), Plaintiffs’ Motion for Attorneys’
  8
      Fees and Costs (“Motion”) [Doc. # 545] showed that Plaintiffs “prevailed and
  9
10    accordingly satisfy the first requirement for an EAJA fee award,” (Motion at 2-3);

11    Plaintiffs’ net worth is far less than $2,000,000 (id., at 3-4); Defendants’ position
12
      lacked substantial justification (id. at 5-9); class counsel possess distinctive
13
14    knowledge and specialized skill that was needful to the litigation in question and

15    not available elsewhere at the statutory rate (id. at 10-12), that “no special
16
      circumstances make a fee award unjust,” (id. at 7), and includes declarations stating
17
18    the hours counsel devoted to prosecuting this action in itemized time records. Id. at
19    10.
20
            The Government nevertheless argues “[t]he Motion should be denied because
21
22    plaintiffs did not file their EAJA motion within the [30 day] statutory time frame.”
23    Defendant’s Opposition to Plaintiffs’ Amended Motion for Award of Attorneys’
24
      Fees at 5 (“Opposition”) [Dkt. # 597]. Defendants simply ignore Plaintiffs’ initial
25
26    Motion for an award of attorneys’ fees [Doc. # 545] as if it was never submitted or
27    filed. As this Court recited in its In Chambers - Order Denying Without Prejudice
28

                                                            REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                -1-
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 6 of 15 Page ID
                                #:33649


  1   Plaintiffs’ Motion for Award of Attorneys’ Fees (“May 2019 Order”) [Doc. # 546]:
  2
      On May 28, 2019, Plaintiffs “filed” a Motion for Award of Attorneys’ Fees. Id.
  3
  4   Defendants do not dispute that the motion filed on May 28, 2019, was timely filed.

  5         Because the Motion did not contain a statement required by Local Rule 7-3
  6
      indicating that counsel conferred at least seven days prior to the filing of the
  7
  8   motion, C.D. Cal. L.R. 7-3, the Court denied the motion “without prejudice to

  9   refiling after compliance” with the Local Rule. May 2019 Order at 1.
10
            Consistent with the Court’s Order, the parties promptly met and conferred,
11
12    Defendants stated they opposed the motion, and Plaintiffs’ filed an Amended

13    Motion noting that the parties had met and conferred in compliance with C.D. Cal.
14
      L.R. 7-3. Amended Notice of Motion and Motion for Award of Attorneys’ Fees
15
16    (“Amended Motion”) at 1. [Doc. # 550].

17          28 U.S.C. § 2412(d)(1)(B) requires that within thirty days of final judgment,
18
      a party seeking EAJA fees “submit to the court” an application for fees. Plaintiffs
19
20    “submit” an application for fees by filing their application with the Court. Having
21    done so, they complied with the terms of § 2412(d)(1)(B). Plaintiffs timely
22
      “submit[ted]” the motion to the Court. Neither logic nor the wording of §
23
24    2412(d)(1)(B) suggest that a timely submitted motion later denied with leave to
25    refile, should be treated as a motion that was never submitted.
26
            The starting point in statutory construction is to look at the plain meaning of
27
28    the statute as courts must “presume that a legislature says in a statute what it means

                                                 2         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                    ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 7 of 15 Page ID
                                #:33650


  1   and means in a statute what it says ...” Conn. Nat’l Bank v. Germain, 503 U.S. 249,
  2
      253-54 (1992). Words generally should be “interpreted as taking their ordinary,
  3
  4   contemporary, common meaning … ” Wis. Cent. Ltd. v. United States, 138 U.S.

  5   2067, 2074 (2018) (citing Perrin v. United States, 444 U.S. 37, 42 (1979)). “[T]he
  6
      ordinary and obvious meaning of a phrase in a statute is not to be lightly
  7
  8   discounted.” INS v. Cardoza-Fonesca, 480 U.S. 421, 431 (1987).

  9         According to Black’s Law Dictionary “submit” – the term used in §
10
      2412(d)(1)(B) – means “to place it before a tribunal for determination.”1
11
12    Webster’s Dictionary defines submit as “to present or propose to another for

13    review, consideration, or decision.”2 In accordance with the ordinary,
14
      contemporary, and common meaning of the term “submit,”, Plaintiffs submitted–
15
16    and indeed, filed–their EAJA motion within thirty days of final judgment.3

17    II.   Defendants’ Pre-Litigation and Litigation Positions Were Not
18          Substantially Justified
19
20
21    1
        See The Law Dictionary available at: https://thelawdictionary.org/submit/ (last
22    checked Sept. 27, 2019).
      2
        Submit definition, Merriam-Webster Dictionary, available at:
23    https://www.merriam-webster.com/dictionary/submit?src=search-dict-box (last
24    checked Sept. 27, 2019).
      3
        Defendants argue that "[w]hile equitable tolling might apply in certain
25    circumstances to excuse a party from filing outside the 30-day deadline, the Court’s
26    discretion to apply equitable tolling is limited to a case by case basis, and should be
      used sparingly." Opposition at 6:22-25. However, in this case there is no need for
27    the Court to equitably toll the EAJA 30-day deadline because Plaintiffs' met that
28    deadline by timely "submit[ting]" a motion that met all of the requirements of §
      2412(d)(1)(B).
                                                 3         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                    ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 8 of 15 Page ID
                                #:33651


  1   To win a “substantial justification” defense against an award of EAJA fees, the
  2
      Government must show both that “the government was substantially justified in
  3
  4   taking its original action; and second, … the government was substantially justified

  5   in defending the validity of the action in court.” Kali v. Bowen, 854 F.2d 329, 332
  6
      (9th Cir. 1988).4 “The government bears the burden of demonstrating substantial
  7
  8   justification.” Gonzales v. Free Speech Coal., 408 F.3d 613, 618 (9th Cir. 2005).

  9         Defendants argue that they “were substantially justified in bringing their
10
      motion because they were required to do so by Executive Order, and recent
11
12    injunctions had raised special circumstances of particularly novel and complex

13    issues in this matter.” Opposition at 8.
14
            The issuance of a preliminary injunction in Ms. L. v. United States
15
16    Immigration & Customs Enf’t (“ICE”), 310 F. Supp. 3d 1133 (S.D. Cal. 2018),

17    regarding the separation of children from their parents had nothing to do with the
18
      terms of the Flores Settlement, and presented no “novel and complex challenges to
19
20    the government with regard to the issue of keeping families together in family
21    residential centers.” Opposition at 9. Defendants never even bother to explain what
22
      they mean by “novel and complex challenges” they faced operating family
23
24
25
26    4
        “The test for whether the government is substantially justified is one of
27    ‘reasonableness.’” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). see also Pierce
28    v. Underwood, 487 U.S. 552, 566 n.2 (position can be substantially justified “even
      though it is not correct . . . if it has a reasonable basis in law and fact”).
                                                 4       REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                  ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 9 of 15 Page ID
                                #:33652


  1   detention centers in a manner consistent with the Flores Settlement because of the
  2
      Ms. L. preliminary injunction.
  3
  4         Nor can Defendants show their position was substantially justified “because

  5   they were required to [file their Ex Parte Application] by the Executive Order [No.
  6
      13841].” Opposition at 8.5 The Executive Order instructed the Attorney General to
  7
  8   “promptly file a request with the U.S. District Court for the Central District of

  9   California to modify the Settlement Agreement in Flores … in a manner that would
10
      permit the Secretary … to detain alien families together throughout the pendency of
11
12    criminal proceedings for improper entry or any removal or other immigration

13    proceedings.” Id. at § 3(e).
14
            The fact that President Trump directed the Attorney General to seek
15
16    termination of the Settlement’s protections afforded accompanied children so they

17    could be detained indefinitely in unlicensed facilities until their or their parents’
18
      criminal or removal proceedings were completed does not in any way mean
19
20    Defendants’ pre-litigation and litigation positions were substantially justified.
21    Without a new good-faith basis for seeking to terminate the Settlement for
22
      accompanied children, excluding grounds previously rejected by this Court and the
23
24
25
26
27    5
       See Affording Congress an Opportunity to Address Family Separation, Exec.
28    Order No. 13841, 83 Fed. Reg. 29435, 29435 (June 20, 2018) [hereinafter Exec.
      Order No. 13841].
                                                  5         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                     ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 10 of 15 Page ID
                                #:33653


  1   Court of Appeals, there was no justification for the President to issue Paragraph
  2
      3(e) of the Executive Order, or for Defendants to act on it.
  3
  4         As this Court held, Defendants’ Ex Parte Application was “a thinly veiled

  5   motion for reconsideration without any meaningful effort to comply with the
  6
      requirements of Local Rule 7-18.” Order Denying Defendants’ Ex Parte
  7
  8   Application for Limited Relief from Settlement Agreement (“July 2018 Order”)

  9   [Dkt. # 455].
 10
            Three years earlier, on July 24, 2015, the Court had denied Defendants’
 11
 12   motion seeking to modify the Flores Agreement “on the same grounds now raised

 13   anew in Defendants’ Ex Parte Application.” July 2018 Order at 2, citing Defs.’
 14
      Motion to Amend at 13, 17–21, 27–28, 30–33 [Doc. # 120]; July 24, 2015 Order at
 15
 16   19–25 [Doc. # 177]; Ex Parte Appl. at 15–16 [Doc. # 435-1] (repeating Defendants’

 17   position that detaining family units in unlicensed family residential facilities deters
 18
      others from unlawfully entering the country).
 19
 20         The Court’s July 24, 2017 Order “analyzed in great detail the relevant Flores
 21   Agreement language and applicable legal authorities, responding to the same issues
 22
      raised in Defendants’ current Ex Parte Application.” July 2018 Order at 2. Because
 23
 24   Defendants’ Ex Parte Application failed to show “changed circumstances that the
 25   parties could not have foreseen at the time of the Agreement,” the Court found it
 26
      “unnecessary to replow the same familiar territory.” Id.
 27
 28

                                                 6         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                    ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 11 of 15 Page ID
                                #:33654


  1           Defendants’ Ex Parte Application rested on the premise that the July 24,
  2
      2015 Order resulted in a “3 to 5-fold increase in the number of illegal family border
  3
  4   crossings” because it led arriving families to believe that Defendants would rather

  5   release them than separate the children from their families. See, e.g., Ex Parte Appl.
  6
      at 3 [Doc. # 435-1]. As it did before, the Court found “Defendants’ logic ‘dubious’
  7
  8   and unconvincing.” July 2018 Order at 3, quoting July 24, 2015 Order at 11 [Doc. #

  9   177].
 10
              Additionally, the relief Defendants sought was “improper because their
 11
 12   proposed modifications [were] not ‘suitably tailored to the changed

 13   circumstance[,]’ if any.” July 2018 Order at 3, quoting Rufo v. Inmates of Suffolk
 14
      Cty. Jail, 502 U.S. 367, 391 (1992). Instead, Defendants sought “to light a match to
 15
 16   the Flores Agreement and ask[ed] this Court to upend the parties’ agreement by

 17   judicial fiat.” Id.
 18
              In 2015, the Court found that the Flores Agreement could, depending on the
 19
 20   facts in an individual case, accommodate Defendants’ request for a 20-day deadline
 21   during an influx. July 2018 Order at 3-4. Yet, Defendants’ Ex Parte Application
 22
      sought “to hold minors in indefinite detention in unlicensed facilities, which would
 23
 24   constitute a fundamental and material breach of the parties’ Agreement.” Id.at 4
 25           Defendants’ third effort to terminate the Settlement for accompanied children
 26
      did not “advance[e] in good faith … novel but credible extensions and
 27
 28   interpretations of the law …” H.R. Rep. No. 96-1418, at 11 (1980), reprinted in

                                                7         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                   ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 12 of 15 Page ID
                                #:33655


  1   1980 U.S.C.C.A.N. 4984, 4990; S. Rep. No. 96-253, at 7 (1979). Instead,
  2
      Defendants’ Ex Parte Application by and large recycled and rehashed arguments
  3
  4   rejected twice by this Court and once by the Court of Appeals.

  5   III.   Reasonableness of fee request
  6
             The EAJA authorizes the Court to award attorney’s fees at market rates
  7
  8   where there is a “limited availability of qualified attorneys for the proceedings

  9   involved,” or where plaintiffs’ counsel possess “distinctive knowledge” and
 10
      “specialized skill” that was “needful to the litigation in question” and “not available
 11
 12   elsewhere at the statutory rate.” Thangaraja v. Gonzales, 428 F.3d 870, 876 (9th

 13   Cir. 2005); see also Pierce v. Underwood, 487 U.S. 552, 572, 108 S. Ct. 2541, 101
 14
      L.Ed.2d 490 (1988) (“Examples . . . would be an identifiable practice specialty such
 15
 16   as patent law, or knowledge of foreign law or language.”).

 17          Defendants’ position that the fees requested by Plaintiffs are excessive has no
 18
      basis in law or fact. As their declarations show, class counsel and co-counsel
 19
 20   possess unique experience and skills that were essential to the successful opposition
 21   to Defendants’ Ex Parte Application [Dkt. 550-1, Ex. 1-5.] The Court has
 22
      previously awarded an enhanced fee for the undersigned class counsel:
 23
 24          This case, however does not involve typical issues that arise routinely under
 25          immigration law. Rather, Plaintiffs’ action involved a one-of-a-kind
 26
             settlement dating back to 1997 affecting a specific group of immigrants—
 27
 28          accompanied and unaccompanied minors detained at the border. Schey…

                                                 8         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                    ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 13 of 15 Page ID
                                #:33656


  1         ha[s] intimate knowledge of the Agreement as [he and class counsel Carlos
  2
            Holguin] negotiated it on behalf of class members. In addition to litigating
  3
  4         the matter that led to the Agreement, … Schey … [has] been involved with

  5         monitoring the government’s compliance with the Agreement since its
  6
            inception.
  7
  8   Order Re Plaintiffs’ Motion for Attorneys’ Fees and Costs (November 14, 2017)

  9   (“2017 EAJA Order”) at 6. [Doc. # 383].
 10
            Few, if any, other lawyers in the country could or would have successfully
 11
 12   opposed Defendants’ effort to terminate the Settlement for accompanied class

 13   members at the inflation-adjusted EAJA rate. Market rates for lawyers with skills
 14
      and experience comparable to plaintiffs’ Class Counsel are in the range of $975
 15
 16   hourly. See Declaration of Carol Sobel, Exhibit 5, ¶¶ 22-24 [Doc.# 550-1].

 17         These factors warrant the Court’s awarding class counsel fees at rates “‘in
 18
      line with those prevailing in the community for similar services by lawyers of
 19
 20   reasonably comparable skill, experience and reputation.’” Nadarajah v. Holder, 569
 21   F.3d 906, 916 (9th Cir. 2009).
 22
            Defendants’ comparison of class counsel’s undisputed market hourly rate
 23
 24   with the Special Monitor’s hourly rate does not change the EAJA statute or cases
 25   addressing enhanced market rates permissible under EAJA. Opposition at 11. As a
 26
      service to the Court, the Special Monitor is obviously serving at far less than her
 27
 28   hourly market rate. She understood what the rate would be when she accepted her

                                                9         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                   ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 14 of 15 Page ID
                                #:33657


  1   appointment, and what her budget would be, subject to modification by the Court.
  2
      To be compensated, she is not required to show that she remedied a violation and
  3
  4   the Government was not substantially justified in taking whatever position it took.

  5   Nor does she have to show that she possessed distinctive knowledge and
  6
      specialized skill that was needful to resolve the violation she helped cure. Nothing
  7
  8   in the EAJA statute or the precedent cases this Court is familiar with and has

  9   previously cited in this case [Doc. # 383] suggests that an attorney fee award should
 10
      somehow be pegged or linked to a court-appointed monitor’s compensation in the
 11
 12   same case.6

 13   IV.   Conclusion
 14
            Plaintiffs satisfy all requirements for an award of EAJA fees and costs; the
 15
 16   Court should accordingly grant the instant Motion and award fees and costs as

 17   requested by Plaintiffs.
 18
      Dated: September 27, 2019.             Respectfully submitted,
 19
 20                                           /s/Peter Schey
                                              Class Counsel for Plaintiffs
 21                                           CENTER FOR HUMAN RIGHTS &
 22                                           CONSTITUTIONAL LAW
                                              Peter A. Schey
 23                                           Carlos Holguín
 24                                           Rachel Leach
            ///
 25
 26
 27
      6
 28    Plaintiffs are waiving fees for the preparation of this reply to defendants’
      opposition to the motion for fees and costs.
                                                10        REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                   ICV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 691 Filed 09/27/19 Page 15 of 15 Page ID
                                #:33658


  1                                  CERTIFICATE OF SERVICE
  2
  3
  4            I, Peter Schey, declare and say as follows:

  5            I am over the age of eighteen years of age and am not a party to this action. I
  6
      am employed in the County of Los Angeles, State of California. My business
  7
  8   address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and

  9   state.
 10
               On September 27, 2019 I electronically filed the following document(s):
 11
 12            Plaintiffs’ Reply to Defendants’ Opposition to Plaintiffs Motion for

 13            Attorneys’ Fees
 14
               with the United States District Court, Central District of California by using
 15
 16   the CM/ECF system. Participants in the case who are registered CM/ECF users

 17   will be served by the CM/ECF system.
 18
 19
 20                                                                   /s/Peter Schey
 21                                                                   Attorney for Plaintiffs
 22
 23
 24
 25
 26
 27
 28

                                                  11         REPLY TO OPPOSITION TO MOTION FOR ATTORNEYS FEES
                                                                                      ICV 85-4544-DMG-AGRX
